      Case 7:16-cv-03914-NSR-PED Document 82 Filed 07/16/20 Page 1 of 2




                           UNITED STATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK


SHAYA EIDELMAN, on behalf of himself
and all others similarly situated,

                     Plaintiff,                 Civil Action No. 7:16-cv-03914-NSR

               vs.
                                                DEFENDANTS’ NOTICE OF MOTION
THE SUN PRODUCTS CORPORATION                    FOR SUMMARY JUDGMENT
and COSTCO WHOLESALE
CORPORATION,                                    ORAL ARGUMENT REQUESTED

                     Defendants.


       PLEASE TAKE NOTICE that, upon the Memorandum of Law in Support of

Defendants’ Motion for Summary Judgment, Defendants’ Statement of Material Facts as to

Which There is No Genuine Issue to be Tried, the Declaration of George Cassidy, dated

November 21, 2019 and the exhibits thereto, the Declaration of Jillaine Dellis, dated November

21, 2019, the Declaration of Michael Monteleone, dated November 22, 2019 and the exhibit

thereto, the Declaration of Prana A. Topper, dated November 22, 2019 and the exhibits thereto,

and along with all prior pleadings and proceedings herein, Defendants The Sun Products

Corporation and Costco Wholesale Corporation (“Defendants”), by their undersigned attorneys,

will move this Court before the Honorable Nelson S. Román, at the United States Courthouse,

300 Quarropas Street, White Plains, New York 10601, at a date and time to be determined by the

Court, for an Order, pursuant to Fed. R. Civ. P. 56, Local Civil Rule 56.1 and the Court’s

Individual Practices in Civil Cases, granting summary judgment in their favor, dismissing
      Case 7:16-cv-03914-NSR-PED Document 82 Filed 07/16/20 Page 2 of 2




Plaintiff’s complaint in the entirety, and for any such further relief as the Court deems just and

proper.

Dated: November 22, 2019                             Respectfully submitted,
       New York, New York
                                                     MANATT, PHELPS & PHILLIPS, LLP



                                                     By: /s/ Prana A. Topper
                                                        Prana A. Topper
                                                        Ethan D. Roman
                                                        7 Times Square
                                                        New York, NY 10036
                                                        Telephone: (212) 790-4500
                                                        Facsimile: (212) 790-4545
                                                        ptopper@manatt.com
                                                        edroman@manatt.com

                                                        Brad W. Seiling (pro hac vice)
                                                        11355 W. Olympic Blvd
                                                        Los Angeles, CA 90064
                                                        Telephone: (310) 312-4000
                                                        Facsimile: (310) 312-4224
                                                        bseiling@manatt.com

                                                        Attorneys for Defendants
                                                        The Sun Products Corporation and
                                                        Costco Wholesale Corporation




                                                 2
